Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 04/27/2022, wherein Claims 1, 2, 4-6, 8, and 10-20 have been amended, Claims 6, 10, and 15 were cancelled, and new claims 17-23 has been added. Claims 1-5, 7-9, 11-14, and 16-23 are pending.

Response to Arguments
Regarding 35 USC 101 rejection: Applicant's arguments filed 10/28/2021, with respect to 35 USC 101 rejection, have been fully considered and they are persuasive.
35 USC 101 rejection is withdrawn.

Regarding 35 USC 103 rejection: Applicant’s arguments with respect to claims 1-5, 7-9, 11-14, and 16, have been considered, but are not persuasive.
Applicant argues (page 16): “the coordinate system conversion is not used in the calibration calculation of Liu”.
Examiner respectfully disagrees. Liu discloses the coordinate system conversion, and the majority of the arguments are reflected in Liu, in the corresponding part of an Office Action.
The examiner further submits that according to MPEP 2145: IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”. 
The rest of the arguments are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, 9: Claim 1 recites limitations: 
“a position of each point on a line of the calibration reference object” and 
“a measured position of each point on a surface”. 
The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The limitation “a position of each point on a line of the calibration reference object” is not described in the specification. It is not clear what “a position of each point on a line of the calibration reference object” is, what the line is, what does it represent, where it is located on a reference object, and how the location of “each point” on the line can be found.
The examiner treated this limitation as “any point” at “any line” on the reference object.
The limitation “a measured position of each point on a surface” is not described in the specification. It is not clear what “a measured position of each point on a surface” is, what the “each point” mean, what is the meaning of a surface, and where the “each point” is located on the surface.
The examiner treated this limitation as “any point” on “any surface” of the reference object.
Same reasoning applies to Claims 8 and 9.
Claims 2-5, 7-9, 11-14, and 16-23 are rejected as being dependent on rejected claims.
The examiner examined Claims 1, 8, and 9 as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN101882313 to Liu (hereinafter ‘Liu’), in further view of CN105758426B, and in further view of US20190265324 to Mendizabal et al. (hereinafter ‘Mendizabal’).

	Regarding Claim 1: Liu discloses:
“An external parameter calibration method for sensors of a robot” (para 0002 – “The invention mainly relates to the calibration field of the relative position relationship between the vision sensor and other sensors, and specifically refers to the calibration of a single-line laser radar and a CCD camera”; para 0017 – “Fix and turn on the camera and lidar: fix the single-line lidar and CCD camera on a processing platform (interpreted as a robot, added by examiner)”), comprising:
“obtaining first sensor data and second sensor data obtained through a first sensor and a second sensor of the robot by collecting position information of a calibration reference object” (Figs. 1-3; para 0015 – 0016 - “A method for calibrating the relationship between single-line lidar (i.e. first sensor, added by examiner) and CCD camera (i.e. second sensor, added by examiner), which is characterized in that the steps are: (1) data collection”; para 0017 – “1.1Fix and turn on the camera and lidar: fix the single-line lidar and CCD camera on a processing platform, ensure that the relative position between the two is fixed during the movement of the device, and start the single-line lidar and camera”; para 0019 – “1.3Set the calibration key: place the calibration key in front of the CCD camera and the single-line lidar, so that at least two planes of the calibration key are visible to the CCD camera and the lidar at the same time”; para 0020 – “1.4 Obtain the infrared light image of the single-line lidar scanning point and the corresponding single-line lidar distance data: save the infrared image taken by the CCD camera, and save the single-line lidar distance data of a single scan”); 
“returning to the step of obtaining the first sensor data and the second sensor data obtained through the first sensor and the second sensor by collecting the position information of the calibration reference object in response to a relative positional relationship between the robot and the calibration reference object being changed until N sets of the coordinate data are obtained, wherein N is a positive integer not less than an amount of unknown degrees of freedom in an external parameter” (para 0020 – “1.4 Obtain the infrared light image of the single-line lidar scanning point and the corresponding single-line lidar distance data: save the infrared image taken by the CCD camera, and save the single-line lidar distance data of a single scan”; para 0022 – “2.1Process the distance data of the i-th (interpreted as the Nth, where i is a positive integer not less than an amount of unknown degrees of freedom in an external parameter, added by examiner) group of single-line lidar: directly use the distance information to separate the data points obtained from the two different planes of the calibration key, remove the data values that are obviously not reflected on the calibration key, and then perform the data on the two sides separately”;  para 0027 – “According to the characteristics of the placed calibration key (interpreted as an equivalent of a calibration reference key, added by examiner), two scanning lines with intersection points can be seen in the infrared light image, which correspond to the imaging of the lidar infrared light reflected by two different planes on the calibration key; perform the above binary image Hough transform, extract the two lines with the largest response; calculate the image coordinates of the intersection of the two lines, and use the coordinate mark obtained from the i-th image as pi; follow the above steps to process n sets of data to obtain the image coordinates of a series of points and Lidar coordinate system coordinates”); and 
”calculating the external parameter between the first sensor and the second sensor based on the N sets of the coordinate data, wherein the external parameter is a relative positional relationship parameter between the first sensor and the second sensor” (para 0027 – “calculate the image coordinates of the intersection of the two lines, and use the coordinate mark obtained from the i-th image as pi; follow the above steps to process n sets of data to obtain the image coordinates of a series of points and Lidar coordinate system coordinates”; para 0091 – “the relative position parameters R and T (i.e. external parameters, added by examiner) between the camera coordinate system and the lidar coordinate system are obtained, that is, the rotation matrix and translation vector between the lidar and the camera are determined, so as to realize the single-line lidar and CCD camera Accurate calibration of the relationship between”);
“wherein the first sensor is a single-line radar, the second sensor is a visual sensor” (para 0002 – “The invention mainly relates to the calibration field of the relative position relationship between the vision sensor and other sensors, and specifically refers to the calibration of a single-line laser radar and a CCD camera (i.e. visual sensor, added by examiner)”);
“the-first sensor data comprises a position of each point on a line of the calibration reference object” (para 0022 – “2.1Process the distance data of the i-th group of single-line lidar: directly use the distance information to separate the data points obtained from the two different planes of the calibration key, remove the data values that are obviously not reflected on the calibration key, and then perform the data on the two sides separately Straight line fitting, after the straight line is obtained the coordinate of the intersection point… and the superscript L represents the midpoint of the lidar coordinate system”; para 0026 – “The image is binarized, and the information of the scanning line (interpreted as a position of each point on a line of the calibration reference object, added by examiner) of the single-line lidar is retained”);
“the second sensor data comprises a measured position of each point on a surface” (para 0060 – “Place the calibration key in front of the camera and lidar so that at least two planes of the calibration key are visible to the camera, and there are some laser scanning points on these two planes (interpreted as a measured position of each point on a surface, added by examiner). …if the wall corner is used instead of the calibration key, the lidar-camera system can be moved as a whole at this time to achieve the effect of relative displacement”; para 0065 – “the distance information can be used to separate the data points obtained from two different planes of the calibration key”; para 0071 – “According to the characteristics of the placed calibration key (there are two smooth planes and the boundary edge is obvious), two scanning lines with intersection points can be seen in the infrared light image, corresponding to the lidar infrared light reflected by two different planes on the calibration key Of imaging”).
“and the step of obtaining the first sensor data and the second sensor data obtained through the first sensor and the second sensor of the robot by collecting the position information of the calibration reference object comprises: 
obtaining visual sensor data obtained through the visual sensor by collecting the position information of the calibration reference object; and extracting corresponding row data from the visual sensor data to take as the second sensor data based on a measured height of the single-line radar” (Figs. 1-3; para 0015 – 0016 - “A method for calibrating the relationship between single-line lidar (i.e. first sensor, added by examiner) and CCD camera (i.e. second sensor, added by examiner), which is characterized in that the steps are: (1) data collection”; para 0017 – “1.1Fix and turn on the camera and lidar: fix the single-line lidar and CCD camera on a processing platform, ensure that the relative position between the two is fixed during the movement of the device, and start the single-line lidar and camera”; para 0019 – “1.3Set the calibration key: place the calibration key in front of the CCD camera and the single-line lidar, so that at least two planes of the calibration key are visible to the CCD camera and the lidar at the same time”; para 0020 – “1.4 Obtain the infrared light image of the single-line lidar scanning point and the corresponding single-line lidar distance data: save the infrared image taken by the CCD camera, and save the single-line lidar distance data of a single scan”).
Liu is silent on:
“converting the first sensor data and the second sensor data to a same coordinate system to obtain corresponding first converted sensor data and second converted sensor data; determining a first coordinate of a reference point of the calibration reference object based on the first converted sensor data, and determining a second coordinate of the reference point of the calibration reference object based on the second converted sensor data, and using the first coordinate and the second coordinate as a set of coordinate data; in response to a height of the single-line radar being within a measurement range of the vision sensor; and selecting data with a closest height from the visual sensor data to take as the second sensor data, in response to the height of the single-line radar not being within the measurement range of the vision sensor”.
However, Mendizabal discloses:
“converting the first sensor data and the second sensor data to a same coordinate system” (para 0018 – “the first or second field sensor is an angular field sensor that comprises one or more sensor elements… The two measurements, taken in different coordinate systems, can be compared by converting them to a common, comparable coordinate system, for example by converting the Bx′ and By′ measurements to the first coordinate system, by converting the Bx and By measurements to the second coordinate system, or by converting both the Bx and By measurements and the Bx′ and By′ measurements to a third, common coordinate system.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify external parameter calibration method for sensors of a robot, disclosed by Liu, as taught by Mendizabal, in order to have both sensors in the same coordinate system which will allow to keep track of robot movements with the higher degree of accuracy.
Both Liu and Mendizabal are silent on:
“to obtain corresponding first converted sensor data and second converted sensor data; determining a first coordinate of a reference point of the calibration reference object based on the first converted sensor data, and determining a second coordinate of the reference point of the calibration reference object based on the second converted sensor data, and using the first coordinate and the second coordinate as a set of coordinate data”.
However, CN105758426B discloses:
“to obtain corresponding first converted sensor data and second converted sensor data” (Figs. 1-5; para 0014-0020 – “A multi-sensor joint calibration method for a mobile robot, the mobile robot comprising a 2D lidar and a camera, characterized in that it comprises the following steps: S1: Calibrate the camera's internal parameters to obtain the camera's internal parameter matrix; S2: Place the camera and 2D lidar at a fixed position of the mobile robot, so that the 2D lidar and camera remain unchanged during the movement of the mobile robot; S3: Get the position … of the camera in the world coordinate system… ; S4: Get the position of the 2D lidar in the world coordinate system; S5: Repeat steps S3 and S4 until I (interpreted as Numeral N, added by examiner) is not less than 4;  S6: … obtain the rotation matrix Rcl and translation matrix tcl of the camera and 2D lidar”);
“determining a first coordinate of a reference point of the calibration reference object based on the first converted sensor data, and determining a second coordinate of the reference point of the calibration reference object based on the second converted sensor data, and using the first coordinate and the second coordinate as a set of coordinate data” (para 0074 – “The position of the camera in the world coordinate system can be obtained by combining the above vision model and the related monocular vision SLAM algorithm”; para 0078 - ”Convert the polar coordinates of the environmental points collected by the 2D lidar into Cartesian coordinates”; para 0079 – “2D lidar can directly obtain the horizontal profile of the environment. The measured environmental point information is the polar coordinates of the 2D position center…”; para 0089 – “Since Rcl and tcl are composed of 3 feature quantities and 3 feature quantities respectively, at least 4 sets of data are required to obtain Rcl and tcl. That is, during the movement of the mobile robot, the picture information and ti are collected at 4 different time points. 2D lidar data, and then repeat steps S3 and S4 to obtain the coordinates of the 4 sets of cameras in the world coordinate system and the coordinates of the 2D lidar in the world coordinate system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify external parameter calibration method for sensors of a robot, disclosed by Liu/Mendizabal combination, as taught by CN105758426B, in order to have both sensors in the same coordinate system which will allow to keep track of robot movements with the higher degree of accuracy.
Regarding the limitation “in response to a height of the single-line radar being within a measurement range of the vision sensor”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect that the height of the single-line radar would be within a measurement range of the vision sensor, since it is the only way that these two sensors could be used together for robot calibration utilizing the external setup. If the single-line radar is out of the measurement range of the vision sensor, the data of same feature measurement cannot be combined and used for calibration.
Regarding the limitation “selecting data with a closest height from the visual sensor data to take as the second sensor data, in response to the height of the single-line radar not being within the measurement range of the vision sensor”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data with a closest height as a second sensor data, since it would be the only way to use these types of data for external calibration of the feature not being in the measurement range of the second sensor, to be able to combine these sets of data for the calibration using the external object.

Regarding Claim 2: The Liu/Mendizabal/CN105758426B combination discloses the method of Claim1 (see the rejection for Claim 1).
Liu further discloses:
“wherein the reference point is a turning point of two associated sides of the calibration reference object” (para 0037 – “The calibration key (i.e. calibration reference object, added by examiner) is a cube block with at least two smooth surfaces and clear boundary edges (interpreted as a turning point, added by examiner), or is replaced by an indoor wall corner”);
“fitting the two associated sides with respect to the turning point of the collected calibration reference object based on the first converted sensor data, and determining the first coordinate of the turning point based on a result of the fitting: and fitting the two associated sides with respect to the turning point of the collected calibration reference object based on the second converted sensor data, and determining the second coordinate of the turning point based on a result of the fitting” (para 0022 – “2.1Process the distance data of the i-th group of single-line lidar: directly use the distance information to separate the data points obtained from the two different planes of the calibration key, remove the data values that are obviously not reflected on the calibration key, and then perform the data on the two sides separately Straight line fitting, after the straight line is obtained, the coordinate of the intersection point is … and the superscript L represents the midpoint of the lidar coordinate system”; para 0041 – “By adopting straight line fitting and image Hough transform, the influence of a small number of points that are not on the same plane can also be weakened… when the corresponding control points are selected in the infrared light image and the laser radar scanning surface, the points are not directly extracted, but the method of calculating the intersection points of the straight lines is used… In the image, use Hough transform to extract the two laser scanning lines and calculate their intersection points; to scan the distance data of two different surfaces, respectively perform straight line fitting to obtain two straight lines and then find the intersection point”; para 0065 – “After removing the data values that are obviously not reflected on the calibration key, the data points of the two faces can be separated. The data is fitted with a straight line. After the straight line is obtained, the coordinates of the intersection point are obtained as PL. As shown in Figure 4, the coordinates obtained from the i-th group of distance data … This point does not exist in the actual data, which is equivalent to obtaining the The point on the edge where the two faces of the calibration key intersect, so it is called a virtual point”).
Liu is silent on:
“the determining the first coordinate of the reference point of the calibration reference object based on the first converted sensor data and determining the second coordinate of the reference point of the calibration reference object based on the second converted sensor data”.
However, CN105758426B discloses:
“the determining the first coordinate of the reference point of the calibration reference object based on the first converted sensor data and determining the second coordinate of the reference point of the calibration reference object based on the second converted sensor data” ((para 0074 – “The position of the camera in the world coordinate system can be obtained by combining the above vision model and the related monocular vision SLAM algorithm”; para 0078 - ”Convert the polar coordinates of the environmental points collected by the 2D lidar into Cartesian coordinates”; para 0079 – “2D lidar can directly obtain the horizontal profile of the environment. The measured environmental point information is the polar coordinates of the 2D position center…”; para 0089 – “Since Rcl and tcl are composed of 3 feature quantities and 3 feature quantities respectively, at least 4 sets of data are required to obtain Rcl and tcl. That is, during the movement of the mobile robot, the picture information and ti are collected at 4 different time points. 2D lidar data, and then repeat steps S3 and S4 to obtain the coordinates of the 4 sets of cameras in the world coordinate system and the coordinates of the 2D lidar in the world coordinate system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify external parameter calibration method for sensors of a robot, disclosed by Liu/Mendizabal/ CN105758426B combination, as taught by CN105758426B, in order to have both sensors in the same coordinate system which will allow to keep track of robot movements with the higher degree of accuracy.

Regarding Claim 3: The Liu/Mendizabal/CN105758426B combination discloses the method of Claim 2 (see the rejection for Claim 2).
Liu further discloses:
“the two associated sides with respect to the turning point of the calibration reference object are straight lines” (para 0065 – “Since the distance data obtained by lidar has less interference and high accuracy, the distance information can be used to separate the data points obtained from two different planes of the calibration key. After removing the data values that are obviously not reflected on the calibration key, the data points of the two faces can be separated. The data is fitted with a straight line. After the straight line is obtained, the coordinates of the intersection point are obtained as PL.”);
“the performing the fitting on the two associated sides with respect to the turning point of the collected calibration reference object based on the first converted sensor data, and determining the first coordinate of the turning point based on the result of the fitting comprises: performing a straight line fitting on each of the two associated sides with respect to the turning point of the collected calibration reference object based on the first converted sensor data, and using a coordinate of an intersection point of two straight lines obtained by the fitting as the first coordinate of the turning point” (Figs. 4 and 5; para 0022 – “perform the data on the two sides separately Straight line fitting, after the straight line is obtained, the coordinate of the intersection point is … and the superscript L represents the midpoint of the lidar coordinate system”; para 0071 – “According to the characteristics of the placed calibration key (there are two smooth planes and the boundary edge is obvious), two scanning lines with intersection points can be seen in the infrared light image, corresponding to the lidar infrared light reflected by two different planes on the calibration key Of imaging. Hough transform is performed on the binarized image, and the two straight lines with the largest response are extracted. Calculate the image coordinate p of the intersection of the two straight lines. As shown in Figure 5, the coordinate obtained from the i-th image is pi”; para 0087 – “The data points of the wall, and then segmented the scan data belonging to two different walls according to the distribution characteristics of the data values, and got two data subsets (as shown by the star point and the square point in the figure); Set the straight line fitting to obtain the straight line equation describing the two walls in the lidar coordinate system (as shown by the black thin line), and find the intersection of the two straight line equations as the coordinates of the virtual wall corner point)”.

Regarding Claim 4: The Liu/Mendizabal/CN105758426B combination discloses the method of Claim 1 (see the rejection for Claim 1).
Mendizabal further discloses:
“wherein the converting the first sensor data and the second sensor data to the same coordinate system to obtain the corresponding first converted sensor data and the second converted sensor data comprises: converting the first sensor data from a coordinate system of the first sensor to a coordinate system of the robot to obtain first converted sensor data; and converting the second sensor data from a coordinate system of the second sensor to the coordinate system of the robot to obtain second converted sensor data” (para 0018 – “the first or second field sensor is an angular field sensor that comprises one or more sensor elements… The two measurements, taken in different coordinate systems, can be compared by converting them to a common, comparable coordinate system, for example by converting the Bx′ and By′ measurements to the first coordinate system, by converting the Bx and By measurements to the second coordinate system, or by converting both the Bx and By measurements and the Bx′ and By′ measurements to a third, common coordinate system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify external parameter calibration method for sensors of a robot, disclosed by the Liu/Mendizabal/CN105758426B combination, as taught by Mendizabal, in order to have both sensors in the same coordinate system which will allow to keep track of robot movements with the higher degree of accuracy.

Regarding Claim 5: The Liu/Mendizabal/CN105758426B combination discloses the method of Claim 1 (see the rejection for Claim 1).
Liu further discloses:
“the calculating the external parameter between the first sensor and the second sensor based on the N sets of the coordinate data, wherein the external parameter is the relative positional relationship parameter between the first sensor and the second sensor comprises: obtaining a conversion relationship between positions of the first sensor and the second sensor” (para 0020 – “1.4 Obtain the infrared light image of the single-line lidar scanning point and the corresponding single-line lidar distance data: save the infrared image taken by the CCD camera, and save the single-line lidar distance data of a single scan”; para 0022 – “2.1Process the distance data of the i-th (interpreted as the Nth, where i is a positive integer not less than an amount of unknown degrees of freedom in an external parameter, added by examiner) group of single-line lidar: directly use the distance information to separate the data points obtained from the two different planes of the calibration key, remove the data values that are obviously not reflected on the calibration key, and then perform the data on the two sides separately”;  para 0027 – “According to the characteristics of the placed calibration key (interpreted as an equivalent of a calibration reference key, added by examiner), two scanning lines with intersection points can be seen in the infrared light image, which correspond to the imaging of the lidar infrared light reflected by two different planes on the calibration key; perform the above binary image Hough transform, extract the two lines with the largest response; calculate the image coordinates of the intersection of the two lines, and use the coordinate mark obtained from the i-th image as pi; follow the above steps to process n sets of data to obtain the image coordinates of a series of points and Lidar coordinate system coordinates”); and 
“calculating the relative positional relationship parameter between the first sensor and the second sensor based on the N sets of the coordinate data and the conversion relationship” (para 0027 – “calculate the image coordinates of the intersection of the two lines, and use the coordinate mark obtained from the i-th image as pi; follow the above steps to process n sets of data to obtain the image coordinates of a series of points and Lidar coordinate system coordinates”; para 0091 – “the relative position parameters R and T (i.e. external parameters, added by examiner) between the camera coordinate system and the lidar coordinate system are obtained, that is, the rotation matrix and translation vector between the lidar and the camera are determined, so as to realize the single-line lidar and CCD camera Accurate calibration of the relationship between”).  

Regarding Claim 7: The Liu/Mendizabal/CN105758426B combination discloses the method of Claim 1 (see the rejection for Claim 1).
Liu further discloses:
“wherein the calibration reference object is a triangular cylinder and the reference point is an apex of an included angle of the triangular cylinder” (para 0037 – “The calibration key is a cube block with at least two smooth surfaces and clear boundary edges (i.e. a geometrical equivalent of a triangular cylinder, added by examiner), or is replaced by an indoor wall corner”; para 0060 – “The ideal auxiliary target for calibration is at least two cube blocks with smooth surfaces and clear boundary edges. The stereo calibration keys or other cubes in the traditional camera calibration method can be used directly. The auxiliary calibration targets are generally called calibration keys in the present invention. When there is no suitable cube object, you can use the corner of the indoor wall to replace it”).

Regarding Claim 17: The Liu/Mendizabal/CN105758426B combination discloses the method of Claim1 (see the rejection for Claim 1).
Regarding the limitation “wherein the external parameter is calculated using least square”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known in the art and widely used for decades least squares method, which is the statistical procedure to find the best fit for a set of data points by minimizing the sum of the offsets or residuals of points, to improve the accuracy of calculated external parameter.  

Regarding Claim 19: The Liu/Mendizabal/CN105758426B combination discloses the method of Claim 1 (see the rejection for Claim 1).
Regarding the limitation “wherein the relative positional relationship between the robot and the calibration reference object is changed by moving the calibration reference object”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the calibration reference object in order to collect several sets of data and hence improve the accuracy of the data obtained.

Regarding Claim 20: The Liu/Mendizabal/CN105758426B combination discloses the method of Claim 7 (see the rejection for Claim 7).
Liu further discloses:
“wherein the calibration reference object is an isosceles triangle cylinder, and an angle of an isosceles included angle of the isosceles triangle cylinder is in a range of 90°-160°” (Figs. 2 and 3; para 0060 – “The ideal auxiliary target for calibration is at least two cube blocks with smooth surfaces and clear boundary edges. The stereo calibration keys or other cubes in the traditional camera calibration method can be used directly. The auxiliary calibration targets are generally called calibration keys in the present invention. When there is no suitable cube object, you can use the corner of the indoor wall (which is usually 90° and is in the claimed angle range, added by examiner) to replace it”).
	
Regarding Claim 21: The Liu/Mendizabal/CN105758426B combination discloses the method of Claim 1 (see the rejection for Claim 1).
Liu further discloses:
“wherein a range of measuring distance is 0-3m - 2.0m, a middle part of a vision field of the visual sensor is selected as an area range of the visual sensor” (para 0041 – “The error source of the present invention mainly exists in the error existing when extracting the intersection point in the infrared light image. Practice has shown that when the distance between the calibration key and the camera is not more than 2 meters, the image of the laser scanning line will not exceed 10 pixels in the image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify external parameter calibration method for sensors of a robot, disclosed by Liu/Mendizabal/CN105758426B combination, as taught by Liu, in order to improve the accuracy of the robot calibration method and improve the robot’s performance. 

Regarding Claim 22: The Liu/Mendizabal/CN105758426B combination discloses the method of Claim 1 (see the rejection for Claim 1).
Liu is silent on:
“wherein the step of converting the first sensor data and the second sensor data to the same coordinate system to obtain the corresponding first converted sensor data and the second converted sensor data comprises: converting the first sensor data and the second sensor data uniformly to a coordinate system of the first sensor or a coordinate system of the second sensor”.
	However, Mendizabal discloses:
“wherein the step of converting the first sensor data and the second sensor data to the same coordinate system to obtain the corresponding first converted sensor data and the second converted sensor data comprises: converting the first sensor data and the second sensor data uniformly to a coordinate system of the first sensor or a coordinate system of the second sensor” (para 0018 – “the first or second field sensor is an angular field sensor that comprises one or more sensor elements… The two measurements, taken in different coordinate systems, can be compared by converting them to a common, comparable (interpreted as being uniformly converted, added by examiner) coordinate system, for example by converting the Bx′ and By′ measurements to the first coordinate system, by converting the Bx and By measurements to the second coordinate system, or by converting both the Bx and By measurements and the Bx′ and By′ measurements to a third, common coordinate system.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify external parameter calibration method for sensors of a robot, disclosed by Liu/Mendizabal/CN105758426B combination, as taught by Mendizabal, in order to have both sensors in the same coordinate system which will allow to keep track of robot movements with the higher degree of accuracy.


Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in further view of Mendizabal.

Regarding Claim 8: Liu discloses:
“An external parameter calibration apparatus for sensors of a robot, comprising: an obtaining module configured to obtain first sensor data and second sensor data obtained through a first sensor and a second sensor of the robot by collecting position information of a calibration reference object” (para 0013 – “the present invention provides a single-line lidar and CCD camera with simple principle, simple and fast operation, and high-precision calibration fixed on a device (i.e. calibration apparatus, added by examiner). The calibration method of the relationship between single-line lidar and CCD camera with precise relative position relationship parameters”; para 0017 – “fix the single-line lidar and CCD camera on a processing platform (i.e. robot, added by examiner)”; Figs. 1-3; para 0015 – 0016 - “A method for calibrating the relationship between single-line lidar (i.e. first sensor, added by examiner) and CCD camera (i.e. second sensor, added by examiner), which is characterized in that the steps are: (1) data collection (i.e. performed by the obtaining unit, added by examiner)”; para 0017 – “1.1Fix and turn on the camera and lidar: fix the single-line lidar and CCD camera on a processing platform, ensure that the relative position between the two is fixed during the movement of the device, and start the single-line lidar and camera”; para 0019 – “1.3Set the calibration key: place the calibration key in front of the CCD camera and the single-line lidar, so that at least two planes of the calibration key are visible to the CCD camera and the lidar at the same time”; para 0020 – “1.4 Obtain the infrared light image of the single-line lidar scanning point and the corresponding single-line lidar distance data: save the infrared image taken by the CCD camera, and save the single-line lidar distance data of a single scan”);
“a determination module configured to determine a first coordinate of a reference point of the calibration reference object based on the first converted sensor data, and determining a second coordinate of the reference point of the calibration reference object based on the second converted sensor data, and using the first coordinate and the second coordinate as a set of coordinate data” (para 0074 – “The position of the camera in the world coordinate system can be obtained by combining the above vision model and the related monocular vision SLAM algorithm”; para 0078 - ”Convert the polar coordinates of the environmental points collected by the 2D lidar into Cartesian coordinates”; para 0079 – “2D lidar can directly obtain the horizontal profile of the environment. The measured environmental point information is the polar coordinates of the 2D position center…”; para 0089 – “Since Rcl and tcl are composed of 3 feature quantities and 3 feature quantities respectively, at least 4 sets of data are required to obtain Rcl and tcl. That is, during the movement of the mobile robot, the picture information and ti are collected at 4 different time points. 2D lidar data, and then repeat steps S3 and S4 to obtain (i.e. determined by the determination unit, which is an obvious part of the robot’s processor, added by examiner) the coordinates of the 4 sets of cameras in the world coordinate system and the coordinates of the 2D lidar in the world coordinate system”);
“a loop module configured to return to the obtaining the first sensor data and the second sensor data obtained through the first sensor and the second sensor of the robot by collecting the position information of the calibration reference object in response to a relative positional relationship between the robot and the calibration reference object being changed until N sets of the coordinate data are obtained, wherein N is a positive integer not less than an amount of unknown degrees of freedom in an external parameter” (para 0020 – “1.4 Obtain the infrared light image of the single-line lidar scanning point and the corresponding single-line lidar distance data: save the infrared image taken by the CCD camera, and save the single-line lidar distance data of a single scan then repeat 1.3 until n(n≥4) (interpreted as performed by a loop module, cycling the process until n(n≥4), added by examiner). Group of infrared light images and distance data”; para 0022 – “2.1Process the distance data of the i-th (interpreted as the Nth, where i is a positive integer not less than an amount of unknown degrees of freedom in an external parameter, added by examiner) group of single-line lidar: directly use the distance information to separate the data points obtained from the two different planes of the calibration key, remove the data values that are obviously not reflected on the calibration key, and then perform the data on the two sides separately”;  para 0027 – “According to the characteristics of the placed calibration key (interpreted as an equivalent of a calibration reference key, added by examiner), two scanning lines with intersection points can be seen in the infrared light image, which correspond to the imaging of the lidar infrared light reflected by two different planes on the calibration key; perform the above binary image Hough transform, extract the two lines with the largest response; calculate the image coordinates of the intersection of the two lines, and use the coordinate mark obtained from the i-th image as pi; follow the above steps to process n sets of data to obtain the image coordinates of a series of points and Lidar coordinate system coordinates”);
“a calculation module configured to calculate the external parameter between the first sensor and the second sensor based on the N sets of the coordinate data, wherein the external parameter is a relative positional relationship parameter between the first sensor and the second sensor” (para 0027 – “calculate (interpreted as performed by the calculation module, which is the integral part of robot’s processor, added by examiner) the image coordinates of the intersection of the two lines, and use the coordinate mark obtained from the i-th image as pi; follow the above steps to process n sets of data to obtain the image coordinates of a series of points and Lidar coordinate system coordinates”; para 0091 – “the relative position parameters R and T (i.e. external parameters, added by examiner) between the camera coordinate system and the lidar coordinate system are obtained, that is, the rotation matrix and translation vector between the lidar and the camera are determined, so as to realize the single-line lidar and CCD camera Accurate calibration of the relationship between”);
“wherein the first sensor is a single-line radar, the second sensor is a visual sensor” (para 0002 – “The invention mainly relates to the calibration field of the relative position relationship between the vision sensor and other sensors, and specifically refers to the calibration of a single-line laser radar and a CCD camera (i.e. visual sensor, added by examiner)”);
“the-first sensor data comprises a position of each point on a line of the calibration reference object” (para 0022 – “2.1Process the distance data of the i-th group of single-line lidar: directly use the distance information to separate the data points obtained from the two different planes of the calibration key, remove the data values that are obviously not reflected on the calibration key, and then perform the data on the two sides separately Straight line fitting, after the straight line is obtained the coordinate of the intersection point… and the superscript L represents the midpoint of the lidar coordinate system”; para 0026 – “The image is binarized, and the information of the scanning line (interpreted as a position of each point on a line of the calibration reference object, added by examiner) of the single-line lidar is retained”);
“the second sensor data comprises a measured position of each point on a surface” (para 0060 – “Place the calibration key in front of the camera and lidar so that at least two planes of the calibration key are visible to the camera, and there are some laser scanning points on these two planes (interpreted as a measured position of each point on a surface, added by examiner). …if the wall corner is used instead of the calibration key, the lidar-camera system can be moved as a whole at this time to achieve the effect of relative displacement”; para 0065 – “the distance information can be used to separate the data points obtained from two different planes of the calibration key”; para 0071 – “According to the characteristics of the placed calibration key (there are two smooth planes and the boundary edge is obvious), two scanning lines with intersection points can be seen in the infrared light image, corresponding to the lidar infrared light reflected by two different planes on the calibration key Of imaging”);
“and the obtaining module is further configured to: obtain visual sensor data obtained through the visual sensor by collecting the position information of the calibration reference object” (Figs. 1-3; para 0017 – “1.1Fix and turn on the camera and lidar: fix the single-line lidar and CCD camera on a processing platform, ensure that the relative position between the two is fixed during the movement of the device, and start the single-line lidar and camera”; para 0019 – “1.3Set the calibration key: place the calibration key in front of the CCD camera and the single-line lidar, so that at least two planes of the calibration key are visible to the CCD camera and the lidar at the same time”; para 0020 – “1.4 Obtain the infrared light image of the single-line lidar scanning point and the corresponding single-line lidar distance data: save the infrared image taken by the CCD camera, and save the single-line lidar distance data of a single scan”).  
Liu is silent on:
“a conversion module configured to convert the first sensor data and the second sensor data to a same coordinate system to obtain corresponding first converted sensor data and second converted sensor data; extract corresponding row data from the visual sensor data to take as the second sensor data based on a measured-height of the single-line radar, in response to a height of the single-line radar being within a measurement range of the vision sensor; and select data with a closest height from the visual sensor data to take as the second sensor data, in response to the height of the single-line radar not being within the measurement range of the vision sensor”.
However, Mendizabal discloses:
“a conversion module configured to convert the first sensor data and the second sensor data to a same coordinate system to obtain corresponding first converted sensor data and second converted sensor data” (para 0017 – “the controller or control circuit includes a conversion circuit (e.g., a computer with a stored software program, a processing unit, a calculator or a state machine) for converting either or both of the first sensor signal and the second sensor signal to a different orientation or coordinate system”; para 0018 – “the first or second field sensor is an angular field sensor that comprises one or more sensor elements… The two measurements, taken in different coordinate systems, can be compared by converting them to a common, comparable coordinate system, for example by converting the Bx′ and By′ measurements to the first coordinate system, by converting the Bx and By measurements to the second coordinate system, or by converting both the Bx and By measurements and the Bx′ and By′ measurements to a third, common coordinate system.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify external parameter calibration method for sensors of a robot, disclosed by Liu, as taught by Mendizabal, in order to use a dedicated controller performing coordinate conversion operations, which will convert have both sensors in the same coordinate system which will allow to keep track of robot movements with the higher degree of accuracy.
Regarding the limitation “extract corresponding row data from the visual sensor data to take as the second sensor data based on a measured-height of the-single-line radar, in response to a height of the single-line radar being within a measurement range of the vision sensor”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect that the height of the single-line radar would be within a measurement range of the vision sensor, since it is the only way that these two sensors could be used together for robot calibration utilizing the external setup. If the single-line radar is out of the measurement range of the vision sensor, the data of same feature measurement cannot be combined and used for calibration.
Regarding the limitation “select data with a closest height from the visual sensor data to take as the second sensor data, in response to the height of the single-line radar not being within the measurement range of the vision sensor”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data with a closest height as a second sensor data, since it would be the only way to use these types of data for external calibration of the feature not being in the measurement range of the second sensor, to be able to combine these sets of data for the calibration using the external object.

Regarding Claim 23: The Liu/Mendizabal combination discloses the method of Claim 8 (see the rejection for Claim 8).
Liu further discloses:
“wherein the calculation module is further configured to: obtain a conversion relationship between positions of the first sensor and the second sensor; and calculate the relative positional relationship parameter between the first sensor and the second sensor based on the N sets of the coordinate data and the conversion relationship” (para 0027 – “calculate (interpreted as performed by the calculation module, which is the integral part of robot’s processor, added by examiner) the image coordinates of the intersection of the two lines, and use the coordinate mark obtained from the i-th image as pi; follow the above steps to process n sets of data to obtain the image coordinates of a series of points and Lidar coordinate system coordinates”; para 0091 – “the relative position parameters R and T (i.e. external parameters, added by examiner) between the camera coordinate system and the lidar coordinate system are obtained (interpreted as a conversion relationship between positions of the first sensor and the second sensor, added by examiner), that is, the rotation matrix and translation vector between the lidar and the camera are determined (i.e. the relative positional relationship parameter is calculated, added by examiner), so as to realize the single-line lidar and CCD camera Accurate calibration of the relationship between”; para 0022 – “2.1Process the distance data of the i-th (interpreted as the Nth, where i is a positive integer not less than an amount of unknown degrees of freedom in an external parameter, added by examiner) group of single-line lidar: directly use the distance information to separate the data points obtained from the two different planes of the calibration key, remove the data values that are obviously not reflected on the calibration key, and then perform the data on the two sides separately”).

 Claims 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in further view of CN105758426B, in further view of Mendizabal, and in further view of US20210146942 to Hrabe et al. (hereinafter ‘Hrabe’).

Regarding Claim 9: Hrabe discloses:
“A robot comprising a storage and a processor, wherein the storage stores a computer program executable on the processor, and the computer program comprises:” (para 0014 – “a non-transitory computer-readable storage apparatus having a plurality of instructions stored thereon, the instructions being executable by a specialized processing apparatus to operate a robot. … the processing apparatus configured to execute the instructions to activate each sensor that is to calibrate, gather data on the location of sensor targets”).
	The remaining limitations of Claim 9, as well as the limitations of dependent claims 11-14 and 16, were already addressed in Office Action.

Allowable Subject Matter
Claim 18 includes the allowable subject matter. If the 112(b) issues are resolved, Claim 18 can be allowable if re-written in the independent form.
The closest prior art is US20160070265A1 to Liu et al (hereinafter Liu’265). Liu’265 discloses the method for environmental mapping based on the sensing data from a combination of lidar sensor and a vision sensor, using the sensor calibration data, where the lidar sensing data and the vision sensing data can be converted into the same coordinate system using the diagonal matrix (para 0096 - 0098). However, Liu does not disclose “solving the conversion relationship as matrix equation to obtain each value in the external parameter, where n sets represents n sets of coordinate data.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20120229620A1 to Ikeda et al. (hereinafter Ikeda) discloses an image processing apparatus including a management unit having a robot control apparatus.
US20140067317A1 to Kobayashi et al. (hereinafter Kobayashi) discloses an apparatus with a first sensor, obtaining 2D information about a target object, and a second sensor unit, that obtains 3D target position and orientation information.
US20180283842A1 to Rueb et al. (hereinafter Rueb) discloses the sensor apparatus and robot system having the sensor apparatus.
US20190253600A1 to Oshima et al. (hereinafter Oshima) discloses an image sensor, located in the terminal device, and calculating a location of the terminal device using the locations of the plurality of the subjects and the distances.
US20200164512A1 to Ooba (hereinafter Ooba) discloses the robot system and coordinate conversion system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863